BARFIELD, Chief Judge.
The portion of the Public Employees Relations Commission order dismissing the employer’s unit clarification petition is AFFIRMED. The portion of the order dismissing the employer’s miscellaneous action petition is REVERSED and the ease is REMANDED to the Commission for an eviden-tiary hearing on the issue presented in that petition.
We find that appellee is the prevailing party in this appeal and GRANT its motion for appellate attorney fees pursuant to section 447.504(3), Florida Statutes (1995). On remand, the Commission shall determine the amount of a reasonable appellate attorney fee.
ERVIN and BENTON, JJ., concur.